United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3052
                      ___________________________

                   Kevin M. Murphy; Kathleen K. Murphy

                           lllllllllllllllllllll Plaintiffs

 James L. Lang; Charlene Ann Brady; Erika R. Hogenson; Harold J. Thompson,
III; Julianne Thompson; Miriam E. Stone; May K. Vang; Jeffrey A. Kirschbaum;
                                Tou A. Vang

                    lllllllllllllllllllll Plaintiffs - Appellants

                                         v.

Aurora Loan Services, LLC; Aurora Bank FSB; Mortgage Electronic Registration
                               Systems, Inc.

                    lllllllllllllllllllll Defendants - Appellees

                            Wilford & Geske, P.A.

                           lllllllllllllllllllll Defendant

                               MERSCORP, Inc.

                     lllllllllllllllllllll Defendant - Appellee
                       ___________________________

                              No. 13-3204
                      ___________________________

                   Kevin M. Murphy; Kathleen K. Murphy

                    lllllllllllllllllllll Plaintiffs - Appellants
 James L. Lang; Charlene Ann Brady; Erika R. Hogenson; Harold J. Thompson,
III; Julianne Thompson; Miriam E. Stone; May K. Vang; Jeffrey A. Kirschbaum;
                                Tou A. Vang

                           lllllllllllllllllllll Plaintiffs

                                         v.

Aurora Loan Services, LLC; Aurora Bank FSB; Mortgage Electronic Registration
                               Systems, Inc.

                    lllllllllllllllllllll Defendants - Appellees

                            Wilford & Geske, P.A.

                           lllllllllllllllllllll Defendant

                               MERSCORP, Inc.

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                  Appeals from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                           Submitted: June 18, 2014
                             Filed: June 19, 2014
                                [Unpublished]
                                ____________

Before RILEY, Chief Judge, GRUENDER and SHEPHERD, Circuit Judges.
                              ____________

PER CURIAM.



                                         -2-
       In these consolidated appeals following earlier remands and a subsequent
adverse judgment in the district court,1 plaintiffs challenge several rulings. After
careful review, we find no basis to reverse any of the following: the dismissal of
plaintiffs’ remaining claims, see Karnatcheva v. JPMorgan Chase Bank, N.A., 704
F.3d 545, 548 (8th Cir.) (affirming dismissal of claims because pleadings offered only
labels and conclusions based on speculation that transfers affecting payees and
assignments of notes were invalid), cert. denied, 134 S. Ct. 72 (2013); the denial of
plaintiffs’ motion for leave to file a second amended complaint, see Marmo v. Tyson
Fresh Meats, Inc., 457 F.3d 748, 755 (8th Cir. 2006) (denial of leave to amend is
reviewed for abuse of discretion, but legal conclusion that amendment would be futile
is reviewed de novo); the denial of a motion to sever, in which some of the plaintiffs
essentially sought permission to proceed separately from the other plaintiffs, see
United States v. Kime, 99 F.3d 870, 880 (8th Cir. 1996) (no reversal for denial of
motion to sever absent showing of real prejudice indicating abuse of discretion); or
the reassessment of sanctions against attorney William Butler, see Clark v. United
Parcel Serv., Inc., 460 F.3d 1004, 1008 (8th Cir. 2006) (district court’s
determinations concerning Fed. R. Civ. P. 11 are reviewed for abuse of discretion).

      We thus affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                         -3-